    Case 1:18-cr-00689-AT Document 75 Filed 12/14/20 Page 1 of 2




      TELEPHONE: 1-212-558-4000
       FACSIMILE: 1-212-558-3588
          WWW SULLCROM.COM
                                                                                    12/14/2020
                                                               LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                      BEIJING • HONG KONG • TOKYO

                                                                          MELBOURNE • SYDNEY




                                                               December 14, 2020

Via ECF

Hon. Analisa Torres, U.S.D.J.
   U.S. District Court for the Southern District of New York,
       Daniel Patrick Moynihan United States Courthouse,
            500 Pearl Street,
                 New York, New York 10007

                 Re:        United States v. Cave, Case No. 1:18-cr-00689-AT

Dear Judge Torres:

                We represent Mr. Cave in the above-captioned action. Sentencing is
currently scheduled for January 14, 2021 at 2:00 p.m. We write to request an adjournment
of this sentencing date in light of the suspension of in-person operations due to the COVID-
19 pandemic. See Standing Order, In re Coronavirus/COVID 19 Pandemic, 20 Misc. 622,
ECF No. 1 (S.D.N.Y. Nov. 30, 2020, the “Standing Order”). The Court has previously
adjourned sentencing in this matter and, when permitting substitution of counsel in
October 2020, expressed that the January 2021 date would not be further extended. Until
entry of the Standing Order, we and Mr. Cave were prepared to proceed with sentencing.

               Based on the Standing Order, however, it will not be possible for Mr. Cave
to attend sentencing on January 14, as “in-person operations in the Southern District of
New York [have been] suspended until January 15, 2021.” Criminal matters, including
sentencings, may, in conformity with the CARES Act, proceed by video teleconferencing
if the defendant waives the right to be physically present. See CARES Act, Pub. L. No.
116-136, § 15002(b)(2)(A), (4), 134 Stat. 281, 528-29 (2020); In re Coronavirus/Covid-19
Pandemic, 20 Misc. 176, ECF No. 3 (S.D.N.Y. Sept. 16, 2020). There is no reason,
however, that the Court cannot postpone this matter.1 Among other things, Mr. Cave looks
forward to addressing the changes that he has made since his arrest and how he intends to


1
        Mr. Cave is currently being detained and faces a mandatory minimum sentence of
fifteen years. As such, sentencing may be delayed without “serious harm to the interests
of justice.” CARES Act § 15002(b)(2)(A), 134 Stat. at 529.
Case 1:18-cr-00689-AT Document 75 Filed 12/14/20 Page 2 of 2
